Appeal, by permission of the Appellate Division of the Supreme Court in the first judicial department, from a determination of the Appellate Term of the Supreme Court in the same judicial department, entered June 29, 1951, which (1) reversed an order of the City Court of the City of New York, New York County, granting a motion by defendant to vacate the service of the summons and the judgment entered in favor of plaintiff December 11, 1936, and (2) reinstated such judgment.
Determination affirmed, with costs to the respondent.